Interim Decision #1953

MATTER OF LAI

In Section 212(e) Proceedings
A-10396981
Decided by Regional Commissioner April 4, 1969
Applicant is denied a waiver of the foreign residence requirement of section
212(e), Immigration and Nationality Act, as amended, since the alleged
hardships to his minor U.S. citizen child—namely, language difficulty,
lesser educational opportunities, and hardship which would result from applicant's alleged inadequate salary in Taiwan constitute only the usual
hardships that may be anticipated rather than the exceptional hardships
contemplated by the statute; further, applicant and his family previously
resided in Taiwan and there is no showing they underwent hardships; applicant now has a doctorate degree and should command a higher salary;
the citizen child, age 3, is not yet ready for school, and she will continue
in practically the same home environment as here with her parents and 5
sisters and brothers, who have all lived in Taiwan and are familiar with
the Chinese language.
—

ON BEHALF OF APPLICANT:

Mai Old, Esquire
Suite 800
233 Queen Street
Honolulu, Hawaii .

This case comes before the Regional Commissioner on appeal
from the decision of the District Director, Honolulu who on January 23, 1969 denied the application in that the applicant had not
established that compliance with the two-year foreign residence
requirement of section 212 (e) of the Immigration and Nationality Act, as amended, would impose exceptional hardship on Ms
minor United States citizen child.
The applicant is a 46-year-old married male, native and citizen
of China, who was last admitted as an exchange visitor under
section 101(a) (15) (J), of the Immigration and Nationality Act,
as amended, on August 2, 1965, and received extensions of stay in
that status to July 1, 1968. He was sponsored by Michigan State
University under Program P.I. 655 as a research instructor to do
experimental research, and to pursue a doctorate degree. He received a yearly stipend of *5,200 paid from the university experi-

188

• Interim Decision #1953
ment station funds. He received his Ph.D. in soil science from the
university on September 1, 1967, and has, since graduating, been
employed as an Associate Agronomist by the Hawaiian Sugar
Planters' Association in Honolulu, Hawaii at an annual salary of
$12,000. The applicant had first come to the United States as an
exchange "J" student in December 1954, also sponsored by Michigan State University under the same Program, P.I. 655, and received his Master's degree in soil science in the spring of 1956. In
December 1956 he returned to Taiwan where he was employed by
the Taiwan Sugar Experiment Station until he again returned to
the United States as a visiting research scientist in March 1959
under Program P.I. 2628, sponsored 1137 the National Academy of
Sciences of the United States of America, and supported by the

National Cooperation Administration of the United States Government. He returned to Taiwan in March 1961 and was again
employed by the Taiwan Sugar Experimental Station as Head of
the Soil and Fertilizers Department, and in charge of the Radio
Isotope Laboratory until the time of his last admission to the
United States in August 1965. He is the beneficiary of a petition
for preference classification under section 203(a) (3) of the Immigration and Nationality Act, as a member of the professions as a
soil scientist who was approved on February 3, 1969. He filed the
present application for waiver of the foreign residence requirement of section 212 (e) of the Act on October 14, 1968.
The applicant's wife, a native and citizen of China, and five
children, ranging in age from seven to eighteen years, all natives
and citizens of China, were admitted with the applicant on August 2, 1965 in "J-2" status as the wife and dependent children
of the applicant. The wife and children reside with the applicant
in Honolulu, Hawaii. Satisfactory evidence has been presented
showing that the applicant and his wife have one child three
years of age born in Michigan, residing with them in Hawaii.
The instant application is submitted on the claim that exceptional
hardship would be imposed on the United States citizen child if
the applicant is required to depart from the United States to
comply with the two-year foreign residence requirement of section 212(e) of the Act.
Section 212 (e) of the Act provides in part as follows ( "That
upon the favorable recommendation of the Secretary of State,

pursuant to the request of an interested United States Government agency, or of the Commissioner of Immigration and Naturalization after he has determined that departure from the
United States would impose exceptional hardship upon the alien's

189

Interim Decision #1953
spouse or child (if such spouse or .child is a citizen of the United
States or a lawfully resident alien), the Attorney General may
waive the requirement of such two-year foreign residence abroad
in the case of any alien whose admission to the United States is
found by the Attorney General to be in the public interest."
The applicant alleges that if he is required to depart from the
United States and return to Taiwan, his approximate monthly
salary in Taiwan would be the equivalent of from $100 to $125
American money, compared to the $1,000 a month he earns in
Hawaii and that such salary would be inadequate to support his
family and would result in exceptional hardship to the United
States citizen child. Though true there may be a difference in salary, $126 in American money will go a lot further in Taiwan
than in Honolulu where expenses are much higher than in Taiwan; furthermore, petitioner, his wife and five children lived in
Taiwan prior to coming to the United States in 1965 and there is
no showing that they underwent hardships during such prior Taiwan residence. Then too, the applicant now has a doctorate degree and should command a higher salary than he did during his
previous employment as an agronomist when he did not have the
high academic degree he now has. Taiwan is an enlightened, progressive nation and the applicant with a doctorate degree should
be able to support his family without r_ ejecting them to exceptional hardship.
The applicant. also states that his wife and his oldest daughter
suffer from allergies and that his second daughter has a "special
problem". The "special problem" has not been further defined. No
allegation has been made that departure from the United States
will aggravate the allergies or that the allergies cannot be adequately treated in Taiwan where the change in environment may
even alleviate the conditions.- The departure from the United
States of the mother and sisters can hardly be considered as imposing a hardship on the United States citizen child much less exceptional hardship.
The applicant also claims that the citizen child would have
lesser educational opportunities in Taiwan and would have difficulty in learning the Chinese language. However, the child is only
three years old and will not be ready for school for several more
years, and is the youngest child of a family of five other children,
all born in Taiwan, who have lived in Taiwan and are all familiar
with the Chinese language; the United States citizen child will experience very little if. any difficulty in adjusting to the mother
tongue of the parents and other family members.

190

Interim Decision #1953
The statute provides that a waiver on hardship grounds may be
granted only if the exchange alien has a United States citizen or
lawful resident alien spouse or child and compliance with the foreign residence requirement would impose exceptional hardship

upon that spouse or child. Some psychological factors will usually
be involved in a move by a United States citizen or lawful permanent resident to a country where the customs, language and mode
of living are strange. However, in the instant case the citizen
child will continue in practically the same home environment she
enjoyed in the United States when her parents and five sisters
and brothers returned to their native land where they lived prior
to their coming to the United States about three and one-half
years ago.
The factors in the case have been carefully considered. From
the foregoing it is concluded that the hardships that have been
set forth constitute the usual hardships which could be anticipated rather than the exceptional hardship such as contemplated
by the statute. The applicant has failed to establish that exceptional hardship would be imposed on the United States Citizen
child by his departure from the United States in compliance with
section 212 (e) of the Act. The appeal will be dismissed.
ORDER: It is ordered that the appeal be dismissed.

•

191

